66 U.S. 271 (____)
1 Black 271
PRATT
vs.
FITZHUGH ET AL.
Supreme Court of United States.

*272 Mr. Rogers, of New York, for plaintiff in error.
Mr. Grant, of New York, for defendants in error.
Mr. Justice NELSON.
Pratt, the plaintiff in error, obtained a decree in admiralty against the propeller Kentucky for a collision on Lake Erie. The defendants had given a bond as sureties for the discharge of the vessel from the attachment when first seized, and a summary decree was entered against them, according to the rules and practice in the District Court. Execution was issued, commanding the marshal to make the decree out of the goods and chattels, &c., of the defendants; and in default thereof, to arrest and keep them in custody till the moneys were paid, &c. The defendants were arrested and imprisoned under this process. Afterwards a writ of habeas corpus was issued by the Circuit Court for the northern district of New York, and upon a return of the marshal, setting forth the above facts, as furnishing the authority for the imprisonment, an order was entered discharging them from imprisonment, holding that, as the State of New York had abolished imprisonment for debt on contracts, the defendants could not be imprisoned within the acts of Congress of the 28th February, 1839, and 14th June, 1841.
The case is before us on a writ of error. A motion has been made to dismiss the case for want of jurisdiction.
The case is brought up under the 22d section of the judiciary act, which confines the writ of error to cases "where the matter *273 in dispute exceeds the sum or value of two thousand dollars, exclusive of costs." This has always been held to mean a property value, and without the fact of value being shown on the record, or by evidence aliunde, the court has no jurisdiction to hear or re-examine the case. The cases of Weston vs. The City Council of South Carolina, (2 Peters, 449,) and Holmes vs. Jennison, (14 ib., 540,) referred to, were brought up from State courts under the 25th section of the judiciary act, in which case no value is required. We do not doubt but that the order discharging the defendants was a final one, and that the only objection to the jurisdiction is the one above stated.
Judgment dismissing the cause for want of jurisdiction.